Opinion,
Me. Justice Gbeen:
We find no error in this record. The learned court below very correctly and fairly left to the jury the only questions of fact which could affect the determination of the case, and those questions were found for the plaintiffs. The goods were delivered to the carrier, consigned generally to the plaintiffs at Philadelphia, without any particular place of delivery being designated, and upon such a delivery to the carrier the title of Ashworth & Downey certainly passed: Schumacher v. Eby, 24 Pa. 521; Phila. etc. R. Co. v. Wireman, 88 Pa. 264. It is true that the plaintiffs at first declined to receive them under the influence of a mistake, but as they promptly corrected it upon its discovery, and the goods were still in the hands of the defendant when the plaintiffs requested their delivery, on October 19th, and demanded it on November 3d, and no other rights had intervened, the situation was the same as if there had been no refusal. The 'action of the defendant in refusing delivery after the notice to deliver had been sent to them, was without excuse. The attempt to subject the goods to a lien for prior freights due from Ashworth & Downey on other consignments was without legal right: Penna. R. Co. v. Am. Oil Works, 126 Pa. 485. The bona fides of the sale to the plaintiffs was also submitted to the jury, and found for them. As to the *419right of these plaintiffs to maintain the action there can be no question, and whether Taleot has an interest in their recovery is not a matter of any concern to the defendant, who is a mere carrier. The plaintiffs were the consignees, and, as against the carrier, they had a clear right of recovery, after their notice to deliver the goods and a refusal by the carrier. There is no error in the answers to the eighth and ninth points of the defendants, when read together, as they should be. Of course, Morton & Black have no title under the constable’s sale.
Judgment affirmed.